DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. P.G. Publication No. 2011/0316240 A1; “Yang”).
Regarding claim 1:
Yang discloses:
A lock nut (50; FIG. 18) for a vehicle spindle (40; “vehicle” type spindle is mere intended use of the spindle; MPEP § 2111.02(II)), the lock nut comprising: 
a washer (54), a threaded body (52), and an actuator (51) that are distinct from one another (FIG. 18 depicts elements 54, 52, and 51 as being distinct/separate parts that are assembled together); 
the washer having an opening (543) sized to receive the vehicle spindle, the washer configured to form a non-rotatable connection with the vehicle spindle (via engagement between convex part 544 of the washer 54 with groove 43 of the spindle 40; see ¶ [0209]);
the threaded body having threads (524) to engage threads of the vehicle spindle (¶ [0192]; FIG. 19); 
the actuator having a rotary drive structure (511; ¶ [0187], “hexagonal cylinder main body 511”), the actuator configured to be turned in a tightening direction to cause turning of the threaded body in the tightening direction relative to the washer (¶ [0210]-[0214], “protrusion part 513 [of the actuator 51] is connected with the back sideface in the fastening rotation direction R of the clearance fit convex part 529 [of the threaded body 52].  Therefore, the hexagonal nut ring 51 can be further screwed into the bolt shaft 42 [via the threaded body 52] through rotating the hexagonal nut ring 51 to the fastening rotation R.”); 
a lock (53, 526, 546) operably coupled to the actuator and configured to inhibit turning of the threaded body in a loosening direction relative to the washer (¶ [0210]-[0214] “However, because the ratchets 526 and 546 in the axle center L direction are meshed with each other, the rotation in the unfastening rotation direction R’ is restricted and the fastening state is locked”; when locking element 53 is in position 514b and locking elements 526, 546 are meshed, the threaded body 52 is locked to the washer 54 and bolt 40 so that it cannot rotate in the loosening direction R’); and 
the actuator configured to be turned relative to the threaded body in the loosening direction to disengage the lock (¶ [0218], “When unlocking and dismounting the fastening clamp 2 in the fastening state, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. At this time, the nut 50 with the locking function is being in the locking state, so the hexagonal nut ring 51 performs differential rotation to the unfastening rotation direction R' relatively to the nut gear 52”) and permit turning of the threaded body in the loosening direction relative to the washer (¶ [0218]-[0222], “Through unlocking the locking state of the nut 50 with the locking function, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. As shown in FIG. 10 (b), in virtue of the differential rotation to the unfastening rotation direction R', the front sideface in the unfastening rotation direction R' of the protrusion part 513 is connected with the back sideface in the fastening rotation direction R' of the clearance fit convex part 529. Therefore, the nut gear 52 in which the screw groove 524 is screw-joined with the screw groove 42a rotates to the unfastening rotation direction R', so that the nut 50 with the locking function can be screwed down.”).
Regarding claim 2:
The lock nut of claim 1 wherein the lock includes at least one lock member having a locked position (lock member 53 being positioned at 514b and the lock members 526, 546 being meshed; ¶ [0210]-[0214]) wherein the at least one lock member inhibits turning of the threaded body in the loosening direction relative to the washer (when locking element 53 is in position 514b and locking elements 526, 546 are meshed, the threaded body 52 is locked to the washer 54 and bolt 40 so that it cannot rotate in the loosening direction R’; see ¶ [0213]-[0214]) and 
an unlocked position wherein the at least one lock member permits turning of the threaded body in the loosening direction (when locking element 53 is in position 514a and locking elements 526, 546 are separated, the threaded body 52 is unlocked and may rotate in the loosening direction R; see ¶ [0220]-[0222]); and 
wherein the actuator is configured to shift the at least one lock member from the locked position to the unlocked position with turning of the actuator in the loosening direction relative to the threaded body (turning of the actuator 51 in the loosening R’ direction causes the locking element 53 to be positioned in position 514a and locking elements 526m 546 to separate; see ¶ [0218]-[0220]).
Regarding claim 3:
The lock nut of claim 1 wherein the lock includes a plurality of rollers (53) and surfaces of the threaded body and the washer (FIG. 12a depicts the roller 53 between the surfaces at 528 of the threaded body 52 and surface 545 of the washer 54), the rollers being wedged between the surfaces to inhibit turning of the threaded body in the loosening direction relative to the washer (¶ [0212], rollers 53 are “clamped in the unidirectional locking position 514b of the guide groove 514” as seen in FIG. 12a).
Regarding claim 4:
The lock nut of claim 1 wherein the lock includes at least one spring pawl (teeth 526, 546 which are spring biased by spring element 55; ¶ [0216]) of one of the threaded body and the washer that engages at least one tooth of the other of the threaded body and the washer to inhibit turning of the threaded body in the loosening direction relative to the washer (¶ [0214]).
Regarding claim 5:
The lock nut of claim 1 further comprising at least one spring configured to apply a bias force against the actuator to re-engage the lock in response to turning of the actuator in the loosening direction relative to the threaded body.
Regarding claim 6:
The lock nut of claim 1 wherein the lock includes at least one lock member (526, 546) configured to engage one of the washer and the threaded body to inhibit turning of the threaded body in the loosening direction relative to the washer (¶ [0214]); and 
a spring ring (56) secured to the other of the threaded body and the washer (spring ring 56 is secured to the washer 54 via spring ring 55), the spring ring having at least one resilient member urging the at least one lock member into engagement with the one of the washer and the threaded body (¶ [0216]).
Regarding claim 7:
The lock nut of claim 1 wherein the lock nut and the threaded body have a first pair of drive surfaces (the “front sideface” of 513 and the “back sideface” of 529 in the direction R, respectively; ¶ [0214]) that cooperate to cause turning of the threaded body relative to the washer with turning of the actuator in the tightening direction (¶ [0214]) and a second pair of drive surfaces (the “front sideface” of 513 and the “back sideface” of 529 in the direction R’, respectively; ¶ [0222]) that cooperate to cause turning of the threaded body relative to the washer with turning of the actuator in the loosening direction (¶ [0222]).
Regarding claim 8:
The lock nut of claim 7 wherein the first and second pairs of drive surfaces are arranged to permit the actuator to turn relative to the threaded body through a predetermined rotary range of motion (the predetermined range is defined by the guide groove 314, namely the distance between positions 514a and 514b, see range reflected by the position in FIG. 10 versus the position in FIG. 12).

Regarding claim 9:
The lock nut of claim 1 further comprising a resilient retainer (56) connected to the washer that keeps the threaded body and actuator assembled with the washer (¶ [0199], “the hexagonal nut ring 51, the nut gear 52, the cam pin 53, the nut locking gear 54, the disc spring 55, and the spring cap 56 are assembled to form the nut 50 with the locking unction (with reference to FIG. 19 and FIG. 20)”).
Regarding claim 23:
A fastener assembly (FIG. 19) comprising: a rotary engagement member (52) having a central through opening (523) to receive a shaft (40); an actuator (51) connected to the rotary engagement member and having a rotary drive structure (511); drive portions (513, 529) of the actuator and rotary engagement member that cooperate to cause turning of the rotary engagement member with turning of the actuator (¶ [0214]); the drive portions of the actuator and rotary engagement member permitting relative rotary movement of the actuator and the rotary engagement member (¶ [0518], “differential rotation”); and a fastener device (53) coupled to at least one of the actuator and the rotary engagement member, the fastener device configured to operate in response to the relative rotary movement of the actuator and the rotary engagement member (¶ [0219]-[0222]).
Regarding claim 24:
The fastener assembly of claim 23 further comprising: an annular base (54; Yang) having a central opening (543) to receive the shaft, the annular base configured to form a non-rotatable connection with the shaft (via engagement between convex part 544 of the washer 54 with groove 43 of the spindle 40; see ¶ [0209]); and wherein the fastener device includes a lock (53, 526, 546) operably coupled to the actuator (depicted in FIG. 19), the lock configured to shift from a locked configuration that inhibits turning of the rotary engagement member in a first direction (R) relative to the annular base (¶ [0210]-[0214]) to an unlocked configuration that permits turning of the rotary engagement member in the first direction relative to the annular base in response to turning of the actuator relative to the rotary engagement member (¶ [0218]-[0222]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (U.S. P.G. Publication No. 2008/0063489 A1; “Jimenez”) in view of Yang. 
Regarding claim 10:
A wheel hub assembly (¶ [0003], “wheel-end of a truck”) including: 
a wheel hub (depicts in FIG. 16A-16B; ¶ [0003], “a nut may be used to hold the wheel-end of a truck in place by engaging with a spindle”); 
bearings (roller bearing depicted in FIG. 16B) mounted in the wheel hub and configured to receive a vehicle spindle (1620; FIG. 16B);  a nut assembly ((1610; FIG. 16A-16B); see also assembly in FIG. 1); a threaded body (¶ [0058], “The end of the axle 1620 comprises a threaded portion which the nut 1610 screws onto and against the wheel-end to hold the wheel-end in place”); and actuator (110 in FIG. 1) and a wheel end device (depicted in FIG. 16A-16B) coupled to at least one actuator and the threaded body, the wheel end device configured to operate in response to the rotary movement of the actuator and the threaded body (¶ [0058], “The end of the axle 1620 comprises a threaded portion which the nut 1610 screws onto and against the wheel-end to hold the wheel-end in place,” the wheel end device able to operate per being secured to the axle).
However, Jimenez does not expressly disclose the nut assembly having a combination comprising a threaded body, an actuator having a rotary drive structure; drive portions of the actuator and threaded body that cooperate to cause turning of the threaded body with turning of the actuator, the drive portions of the actuator and threaded body permitting relative rotary movement of the actuator and the threaded body; and a wheel end device coupled to at least one of the actuator and the threaded body, the wheel end device configured to operate in response to the relative rotary movement of the actuator and the threaded body.
Yang teaches a threaded body (52), and an actuator (51), drive portions of the actuator (513) and threaded body (529) that cooperate to cause turning of the threaded body with turning of the actuator (¶ [0210]-[0214], “protrusion part 513 [of the actuator 51] is connected with the back sideface in the fastening rotation direction R of the clearance fit convex part 529 [of the threaded body 52].  Therefore, the hexagonal nut ring 51 can be further screwed into the bolt shaft 42 [via the threaded body 52] through rotating the hexagonal nut ring 51 to the fastening rotation R.”); the drive portions of the actuator and threaded body permitting relative rotary movement of the actuator and the threaded body (¶ [0218], “When unlocking and dismounting the fastening clamp 2 in the fastening state, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. At this time, the nut 50 with the locking function is being in the locking state, so the hexagonal nut ring 51 performs differential rotation to the unfastening rotation direction R' relatively to the nut gear 52”) as a known technique for configuring a self-locking nut (¶ [0177).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/replace the self-locking nut in Jimenez to include the combination comprising a threaded body, an actuator having a rotary drive structure; drive portions of the actuator and threaded body that cooperate to cause turning of the threaded body with turning of the actuator, the drive portions of the actuator and threaded body permitting relative rotary movement of the actuator and the threaded body; and a wheel end device coupled to at least one of the actuator and the threaded body, the wheel end device configured to operate in response to the relative rotary movement of the actuator and the threaded body, as taught by Yang, as it is a known technique for configuring a self-locking nut.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Yang and Jimenez are drawn to analogous/similar structures i.e. self-locking nuts, and would therefore recognize that modifying Jimenez in view of the known technique taught in Yang as described supra would, with reasonable predictability, result in the self-locking nut assembly as depicted in FIG. 19 in Yang therein being used to secure the wheel hub to the axle as shown in FIG. 16A-16B in Jimenez.
Jimenez as modified above further teaches the following:
Regarding claim 11:
The wheel hub assembly of claim 10 wherein the nut assembly includes an annular base (54; Yang); and wherein the wheel end device includes a freewheel clutch (526, 546; Yang) that is disengaged in response to turning of the actuator relative to the threaded body (¶ [0219], [0220]; Yang).
Regarding claim 12:
The wheel hub assembly of claim 10 wherein the threaded body is configured to engage threads of the vehicle spindle (¶ [0058], “The end of the axle 1620 comprises a threaded portion which the nut 1610 screws onto and against the wheel-end to hold the wheel-end in place”); an annular base (54; Yang) having a through opening (523; Yang) for receiving the spindle (depicted in FIG. 19 in Yang), the annular base configured to form a non-rotatable connection with the vehicle spindle (via engagement between convex part 544 of the washer 54 with groove 43 of the spindle 40 in Yang; see ¶ [0209] in Yang); and wherein the wheel end device includes a lock (53, 526, 546 in Yang) operably coupled to the actuator, the lock configured to shift from a locked configuration that inhibits turning of the threaded body in a first direction relative to the annular base (¶ [0210]-[0214] in Yang, “However, because the ratchets 526 and 546 in the axle center L direction are meshed with each other, the rotation in the unfastening rotation direction R’ is restricted and the fastening state is locked”; when locking element 53 is in position 514b and locking elements 526, 546 are meshed, the threaded body 52 is locked to the washer 54 and bolt 40 so that it cannot rotate in the loosening direction R’) to an unlocked configuration that permits turning of the threaded body in the first direction relative to the annular base in response to relative rotary movement of the actuator and the threaded body (¶ [0218]-[0222] in Yang, “Through unlocking the locking state of the nut 50 with the locking function, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. As shown in FIG. 10 (b), in virtue of the differential rotation to the unfastening rotation direction R', the front sideface in the unfastening rotation direction R' of the protrusion part 513 is connected with the back sideface in the fastening rotation direction R' of the clearance fit convex part 529. Therefore, the nut gear 52 in which the screw groove 524 is screw-joined with the screw groove 42a rotates to the unfastening rotation direction R', so that the nut 50 with the locking function can be screwed down.”).
Regarding claim 13:
The wheel hub assembly of claim 10 further comprising at least one spring (55; Yang) configured to apply a bias force against the actuator in response to the actuator being turned in a first direction relative to the threaded body (spring 55 applies an axial bias against washer 54 which transfers to elements 53 and then to groove 514 of actuator 51).
Regarding claim 14:
The wheel hub assembly of claim 13 wherein the at least one spring is configured to apply a bias force against the actuator in response to the actuator being turned in a second direction relative to the threaded body (spring 55 applies an axial bias against washer 54 which transfers to elements 53 and then to groove 514 of actuator 51).
Regarding claim 18:
A method of operating a lock nut (50 in Yang) comprising a washer (54 in Yang) non-rotatably connected to a vehicle spindle (1610), a threaded body (52 in Yang) having threads (524 in Yang) engaged with threads of the spindle (¶ [0192] in Yang), and an actuator (51) configured to be turned in a loosening direction (R’ in Yang) relative to the threaded body to disengage a lock of the lock nut that inhibits turning of the threaded body in the loosening direction relative to the washer (¶ [0218]-[0222] in Yang), the method comprising: connecting a tool (900; ¶ [0039]) to a rotary drive structure of the actuator (¶ [0039], “tool 900 has a shape substantially corresponding to the shape of nut 610, such that tool 900 mates closely with the outer edges of nut 610”); and turning the actuator in a tightening direction to cause turning of the threaded body in the tightening direction relative to the washer (¶ [0210]-[0214] in Yang, “protrusion part 513 [of the actuator 51] is connected with the back sideface in the fastening rotation direction R of the clearance fit convex part 529 [of the threaded body 52].  Therefore, the hexagonal nut ring 51 can be further screwed into the bolt shaft 42 [via the threaded body 52] through rotating the hexagonal nut ring 51 to the fastening rotation R.”).
Regarding claim 19:
The method of claim 18 further comprising turning the actuator relative to the threaded body in the loosening direction using the tool connected to the rotary drive structure of the actuator to disengage the lock (¶ [0218]-[0222] in Yang, “Through unlocking the locking state of the nut 50 with the locking function, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. As shown in FIG. 10 (b), in virtue of the differential rotation to the unfastening rotation direction R', the front sideface in the unfastening rotation direction R' of the protrusion part 513 is connected with the back sideface in the fastening rotation direction R' of the clearance fit convex part 529. Therefore, the nut gear 52 in which the screw groove 524 is screw-joined with the screw groove 42a rotates to the unfastening rotation direction R', so that the nut 50 with the locking function can be screwed down.”; ¶ [0221], “Therefore, the locking state of the nut 50 with the locking function is unlocked, and the nut gear 52 and the nut locking gear 54 come into the unlocking state of allowing relative rotation.”).
Regarding claim 20:
 The method of claim 18 further comprising turning the actuator in a loosening direction to cause turning of the actuator and the threaded body in the loosening direction relative to the washer (¶ [0218]-[0222] in Yang, “Through unlocking the locking state of the nut 50 with the locking function, the hexagonal nut ring 51 is made to rotate to the unfastening rotation direction R'. As shown in FIG. 10 (b), in virtue of the differential rotation to the unfastening rotation direction R', the front sideface in the unfastening rotation direction R' of the protrusion part 513 is connected with the back sideface in the fastening rotation direction R' of the clearance fit convex part 529. Therefore, the nut gear 52 in which the screw groove 524 is screw-joined with the screw groove 42a rotates to the unfastening rotation direction R', so that the nut 50 with the locking function can be screwed down.”; ¶ [0221] in Yang, “Therefore, the locking state of the nut 50 with the locking function is unlocked, and the nut gear 52 and the nut locking gear 54 come into the unlocking state of allowing relative rotation.”).
Regarding claim 21:
The method of claim 20 wherein turning the actuator in the loosening direction includes shifting at least one locking member of the lock from a locked position (locking element 53 positioned in position 512b and locking elements 526, 546 being meshed) wherein the at least one locking member inhibits turning of the threaded body in the loosening direction relative to the washer (¶ [0210]-[0214] in Yang) to an unlocked position (locking element 53 positioned in position 512a and locking elements 526, 546 being separated) wherein the at least one locking member permits turning of the threaded body in the loosening direction relative to the washer (¶ [0218]-[0222] in Yang).
Claim(s) 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Yang, as applied to claim 10, and further in view of Sun (WO 2018090427 A1; “Sun”).
Regarding claims 15-17, Jimenez as modified above teaches the limitations of the wheel end device of claim 10, supra, but does not expressly disclose that the device includes at least one sensor configured to detect the relative rotary movement of the actuator and the threaded body, the device including a processor and communication circuitry operably coupled to the at least one sensor, the processor configured to cause the communication circuitry to send a signal to a remote device upon the sensor detecting the relative rotary movement of the actuator and the threaded body, wherein the at least one sensor is configured to detect relative rotary movement of the actuator and the threaded body in a first direction and in a second direction opposite the first direction; and a processor operably coupled to the at least one sensor and configured to determine whether the relative movement of the actuator and threaded body is in the first direction or the second direction.
Sun teaches a device (assembly in FIG. 1) includes at least one sensor (4 in FIG. 1; see also 401 in FIG. 21) configured to detect  relative rotary movement of an actuator and threaded body (1; FIG. 1), the device including a processor (404 in FIG. 21; the “wireless transmission unit” inherently needs a control mechanism/processor to execute the steps of receiving and transmitting data from sensor 401 to control unit 402) and communication circuitry operably coupled to the at least one sensor (see circuity between 401 and 404 in FIG. 21; pg. 3, “a wireless transmission unit adapted to transmit data information output by the detection unit to the control unit”), the processor configured to cause the communication circuitry to send a signal to a remote device (402) upon the sensor detecting the relative rotary movement of the actuator and the threaded body (pg. 3, “a wireless transmission unit adapted to transmit data information output by the detection unit to the control unit [402] . . . the terminal device is a handheld smart device or a computer”), wherein the at least one sensor is configured to detect relative rotary movement of the actuator and the threaded body in a first direction and in a second direction opposite the first direction (pg. 9, “detecting unit may include detecting elements such as an angle sensor, a displacement sensor, and the like” thereby indicating capability of sensing movement in either direction); and a processor (402) operably coupled to the at least one sensor and configured to determine whether the relative movement of the actuator and threaded body is in the first direction or the second direction (pg. 9, “the control unit 402 compares the amount of loosening of the detected fastener with a predetermined limit value of the amount of loosening, and determines the loosening of the fastener according to the comparison result” wherein the “amount of loosening” is subject to a positive or negative quantity depending on readings from the detecting unit 401) for the purpose of determining if loosening has exceeded a critical state to extent that care should be taken (pg. 9, “The limit value is subtracted from the difference in the amount of loosening of the detected fastener, and the looseness of the fastener is determined to be in a normal state, a critical state, or an alarm state according to the difference; wherein the normal state is a state when the difference is greater than a predetermined difference; the critical state is a state when the difference is less than a predetermined difference; and the alarm state is a state when the difference is equal to or less than 0. In the critical state, the fasteners can still be used normally, but care should be taken. In the alarm state, indicating that the amount of loosening of the detected fastener exceeds a predetermined limit value, corresponding processing is required”).   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jimenez such that that the device includes at least one sensor configured to detect the relative rotary movement of the actuator and the threaded body, the device including a processor and communication circuitry operably coupled to the at least one sensor, the processor configured to cause the communication circuitry to send a signal to a remote device upon the sensor detecting the relative rotary movement of the actuator and the threaded body, wherein the at least one sensor is configured to detect relative rotary movement of the actuator and the threaded body in a first direction and in a second direction opposite the first direction; and a processor operably coupled to the at least one sensor and configured to determine whether the relative movement of the actuator and threaded body is in the first direction or the second direction, as taught by Sun, for the purpose of determining if loosening has exceeded a critical state to extent that care should be taken.
Jimenez as modified above further teaches the following:
Regarding claim 22:
The method of claim 18 wherein turning the actuator in the tightening direction (R in Yang) to cause turning of the threaded body includes turning the actuator in the tightening direction relative to the threaded body (¶ [0210]-[0214] in Yang); and detecting the turning of the actuator in the tightening direction relative to the threaded body via a sensor of the lock nut (pg. 9 in Sun, “According to an exemplary embodiment of the present invention, as shown in FIG. 22, the control unit compares the amount of loosening of the detected fastener with a predetermined limit value of the amount of loosening, and obtains a predetermined amount of loosening amount. The limit value is subtracted from the difference in the amount of loosening of the detected fastener, and the looseness of the fastener is determined to be in a normal state, a critical state, or an alarm state according to the difference; wherein the normal state is a state when the difference is greater than a predetermined difference; the critical state is a state when the difference is less than a predetermined difference; and the alarm state is a state when the difference is equal to or less than 0. In the critical state, the fasteners can still be used normally, but care should be taken. In the alarm state, indicating that the amount of loosening of the detected fastener exceeds a predetermined limit value, corresponding processing is required”; taking “care” of the device necessarily involves tracking the “amount of loosening” during tightening to ensure it is within the predetermined limit.)
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sun.
Yang teaches the limitations of claim 23, supra, further including relative rotary movement of the actuator relative to the rotary engagement member (e.g. as described in ¶ [0218]-[0222]).  However, Yang does not expressly disclose wherein the fastener device including at least one sensor configured to detect relative movement of the actuator and the rotary engagement member wherein the fastener device includes a processor and communication circuitry operably coupled to the at least one sensor, the processor configured to cause the communication circuitry to communicate a signal to a remote device upon the sensor detecting rotary movement of the actuator and the rotary engagement member.
Sun teaches a fastening device (assembly in FIG. 1) including at least one sensor (4 in FIG. 1; see also 401 in FIG. 21) configured to detect  relative rotary movement of an actuator and rotary engagement member (1; FIG. 1), the fastening device including a processor (404 in FIG. 21; the “wireless transmission unit” inherently needs a control mechanism/processor to execute the steps of receiving and transmitting data from sensor 401 to control unit 402) and communication circuitry operably coupled to the at least one sensor (see circuity between 401 and 404 in FIG. 21; pg. 3, “a wireless transmission unit adapted to transmit data information output by the detection unit to the control unit”), the processor configured to cause the communication circuitry to send a signal to a remote device (402) upon the sensor detecting the movement of the actuator and the rotary engagement member (pg. 3, “a wireless transmission unit adapted to transmit data information output by the detection unit to the control unit [402] . . . the terminal device is a handheld smart device or a computer”) for the purpose of determining if loosening has exceeded a critical state to extent that care should be taken (pg. 9, “The limit value is subtracted from the difference in the amount of loosening of the detected fastener, and the looseness of the fastener is determined to be in a normal state, a critical state, or an alarm state according to the difference; wherein the normal state is a state when the difference is greater than a predetermined difference; the critical state is a state when the difference is less than a predetermined difference; and the alarm state is a state when the difference is equal to or less than 0. In the critical state, the fasteners can still be used normally, but care should be taken. In the alarm state, indicating that the amount of loosening of the detected fastener exceeds a predetermined limit value, corresponding processing is required”).   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jimenez such that that the device includes at least one sensor configured to detect the relative rotary movement of the actuator and the threaded body, the device including a processor and communication circuitry operably coupled to the at least one sensor, the processor configured to cause the communication circuitry to send a signal to a remote device upon the sensor detecting the relative rotary movement of the actuator and the threaded body, wherein the at least one sensor is configured to detect relative rotary movement of the actuator and the threaded body in a first direction and in a second direction opposite the first direction; and a processor operably coupled to the at least one sensor and configured to determine whether the relative movement of the actuator and threaded body is in the first direction or the second direction, as taught by Sun, for the purpose of determining if loosening has exceeded a critical state to extent that care should be taken.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656